      Case 1:19-cv-00769-NONE-SKO Document 23 Filed 09/02/20 Page 1 of 5

     BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP
 1   Norman B. Blumenthal (State Bar #068687)
     norm@bamlawca.com
 2   Kyle R. Nordrehaug (State Bar #205975)
     kyle@bamlawca.com
 3   Aparajit Bhowmik (State Bar #248066)
     aj@bamlawca.com
 4   Victoria B. Rivapalacio (State Bar #275115)
     victoria@bamlawca.com
 5   Charlotte E. James (State Bar #308441)
     charlotte@bamlawca.com
 6   2255 Calle Clara
     La Jolla, CA 92037
 7   Telephone: (858) 551-1223
     Facsimile: (858) 551-1232
 8
     Attorneys for Plaintiffs
 9

10                          UNITED STATES DISTRICT COURT
11            EASTERN DISTRICT OF CALIFORNIA -FRESNO DIVISION
12

13   ANGELA CONTI and JUSTINE              Case No. 1:19-CV-00769-LJO-SKO
     MORA, individuals, on behalf of
14   themselves, and on behalf of all      STIPULATION AND ORDER TO
     persons similarly situated,           CONTINUE SCHEDULING
15                                         CONFERENCE
                   Plaintiffs,
16
     vs.                                   Date:                September 08, 2020
17                                         Time:                9:45 a.m.
     L’OREAL USA S/D, INC., a              Judge:               Hon. Sheila K. Oberto
18   Corporation; and Does 1 through 50,   Dept.                7
     Inclusive,                            Trial Date:          TBD
19                                         Date Action Filed:   March 6, 2018
20                  Defendants.            (Doc. 22)
21

22

23

24

25

26
27

28

                                  STIPULATION TO CONTINUE SCHEDULING CONFERENCE; ORDER
      Case 1:19-cv-00769-NONE-SKO Document 23 Filed 09/02/20 Page 2 of 5


 1

 2         Plaintiffs ANGELA CONTI and JUSTINE MORA, individuals, on behalf of
 3   themselves, and on behalf of all persons similarly situated (“Plaintiffs”) and Defendant
 4   L’OREAL USA S/D, INC. (“Defendant”), by and through their respective counsel,
 5   hereby stipulate and agree that:
 6         Whereas, on September 27, 2019, the parties filed a Stipulation (Dkt. 7) advising
 7   the Court that the parties have preliminary reached a settlement and are finalizing the
 8   settlement documents and therefore requested a sixty (60) day continuance of the Initial
 9   Scheduling Conference in order to coordinate and finalize the settlement;
10         Whereas, on October 01, 2019, pursuant to the parties’ stipulation, and for good
11   cause shown, the Mandatory Scheduling Conference, which was scheduled for October
12   15, 2019, was continued to December 17, 2019;
13         Whereas, on November 12, 2019, Plaintiffs filed a Motion for Preliminary
14   Approval of Class Action Settlement (Dkt 9), which was scheduled for hearing on
15   December 11, 2019;
16         Whereas, on November 14, 2019, due to the pending Motion for Preliminary
17   Approval of Class Action Settlement, this Court issued an Order continuing the
18   Scheduling Conference set for December 17, 2019 to February 02, 2020;
19         Whereas, on December 05, 2020, the Court deemed Plaintiff’s Unopposed
20   Motion for Preliminary Approval of Class Settlement, noticed for December 11, 2019,
21   before Magistrate Judge Sheila K. Oberto, suitable for decision without oral argument
22   pursuant to Local Rule 230(g). As such, the hearing on the Motion for Preliminary
23   Approval was vacated and the matter was taken under submission as of that date;
24         Whereas, on January 31, 2020, due to the pending Motion for Preliminary
25   Approval that was under submission, this Court issued an Order continuing the
26   Scheduling Conference that was set for February 20, 2020 to May 21, 2020;
27

28

                                        STIPULATION TO CONTINUE SCHEDULING CONFERENCE; ORDER
      Case 1:19-cv-00769-NONE-SKO Document 23 Filed 09/02/20 Page 3 of 5


 1         Whereas, on February 19, 2020, this Court issued its Order adopting findings and
 2   recommendations and denying without prejudice the Motion for Preliminary Approval
 3   of Class Action Settlement;
 4         Whereas, in March 2020, it became apparent that the world was confronting the
 5   deadly COVID-19 pandemic. Further, on March 19, 2020, Governor Gavin Newsom
 6   issued an executive “Stay at Home” order, requiring individuals to stay at home or at
 7   their place of residence except in limited, necessary circumstances (i.e. to obtain
 8   groceries, medical supplies, or if they fit within certain critical job categories) and, thus,
 9   a number of restrictions have been placed on parties, counsel, and the Court;
10         Whereas, the parties filed a stipulation and proposed order to continue the Initial
11   Scheduling Conference on or about May 14, 2020 and on May 15, 2020, this Court
12   ordered the Initial Scheduling Conference continued to August 6, 2020 to give the
13   parties time for Plaintiffs to file a renewed Motion for Preliminary Approval of Class
14   Action Settlement (Dkt. 18);
15         Whereas, the parties filed a subsequent stipulation and proposed order to continue
16   the Initial Scheduling Conference on or about July 24, 2020 and on July 27, 2020, this
17   Court ordered the Initial Scheduling Conference continued to September 8, 2020 to give
18   the parties time for Plaintiffs to file a renewed Motion for Preliminary Approval of Class
19   Action Settlement (Dkt. 21);
20         Whereas, the parties believe that an additional thirty (30) day continuance of the
21   Initial Scheduling Conference is necessary for Plaintiffs to finalize and file their
22   renewed Motion for Preliminary Approval of Class Settlement before the Initial
23   Scheduling Conference;
24         Whereas, the parties will file a subsequent report with the Court no later than
25   seven (7) calendar days prior to the continued Initial Scheduling Conference. In the
26   event Plaintiffs will not file the renewed Motion for Preliminary Approval they will so
27   inform the Court; and
28

                                       STIPULATION TO CONTINUE SCHEDULING CONFERENCE; ORDER
      Case 1:19-cv-00769-NONE-SKO Document 23 Filed 09/02/20 Page 4 of 5


 1         Whereas, continuing the Initial Scheduling Conference serves the interests of
 2   judicial efficiency and conserves the Court’s and the parties’ time and resources.
 3         IT IS THEREFORE STIPULATED BY AND BETWEEN THE PARTIES
 4   THAT:
 5         1.     The Initial Scheduling Conference currently set for September 8, 2020 at
 6   9:45 a.m. in Courtroom 7, 2500 Tulare Street, Fresno, CA 93721 should be continued
 7   for no less than thirty (30) days.
 8

 9

10
      Dated:       September 1, 2020
11                                               /s/ Angela J. Rafoth
                                                 Angela J. Rafoth
12                                               Irving V. Fitzgerald
13                                               LITTLER MENDELSON P.C.
                                                 Attorneys for Defendant L’OREAL
14                                               USA S/D, INC.
15

16

17

18    Dated:       August 31, 2020
                                                 /s/ Charlotte James
19                                               Norman B. Blumenthal
                                                 Kyle R. Nordrehaug
20                                               Aparajit Bhowmik
                                                 Charlotte E. James
21
                                                 BLUMENTHAL NORDREHAUG
22                                               BHOWMIK DE BLOUW LLP
                                                 Attorneys for Plaintiffs ANGELA
23                                               CONTI and JUSTINE MORA
24

25
                                            ORDER
26
27         Pursuant to the parties’ above stipulation (Doc. 22), and for good cause shown,
28

                                      STIPULATION TO CONTINUE SCHEDULING CONFERENCE; ORDER
      Case 1:19-cv-00769-NONE-SKO Document 23 Filed 09/02/20 Page 5 of 5


 1   the Mandatory Scheduling Conference currently set for September 8, 2020, is
 2   CONTINUED to October 8, 2020, at 9:45 a.m. in Courtroom 7 (SKO) before
 3   Magistrate Judge Sheila K. Oberto. The parties SHALL file their joint scheduling report
 4   by no later than October 1, 2020.
 5

 6   IT IS SO ORDERED.
 7
     Dated:   September 1, 2020                         /s/   Sheila K. Oberto        .
 8                                             UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                    STIPULATION TO CONTINUE SCHEDULING CONFERENCE; ORDER
